UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2017 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-201647 LUMIOX, INC. (Exact name of registrant as specified in its charter) Nevada 61-1742034 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Office 7, Vaynor House 2, Vaynor Road, Milford Haven Pembrokeshire, UK SA73 2NB (Address of principal executive offices) (Zip Code) 0 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. o YES x NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) x YES o NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCYPROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YES o NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 31,272,688 common shares issued and outstanding as of March 15, 2017. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition or Plan of Operation 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART II - OTHER INFORMATION 13 Item 1. Legal Proceedings 13 Item 1A. Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Mine Safety Disclosures 13 Item 5. Other Information 13 Item 6. Exhibits 14 SIGNATURES 15 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission ("SEC"), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company's October 31, 2016 Form 10K filed with the Securities and Exchange Commission on January 30, 2017. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the periods presented have been reflected herein. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year ending October 31, 2017. 3 Table of Contents Lumiox, Inc. Balance Sheets January 31, October 31, ASSETS Current Assets Cash and cash equivalents held in trust $ $ TOTALASSETS $ $ LIABILITIES AND STOCKHOLDER'S DEFICIT Current Liabilities Accounts payable and accrued liabilities $ $ Due to related party TOTAL LIABILITIES STOCKHOLDER'S DEFICIT Common stock, par value $0.001, 75,000,000 shares authorized, 29,652,800 and 28,408,200 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDER'S DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDER'S DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 4 Table of Contents Lumiox, Inc.
